     Case 4:19-cv-00226 Document 201 Filed on 07/02/20 in TXSD Page 1 of 3



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

DWIGHT RUSSELL, et al.,                        §
             Plaintiffs,                       §
                                               §
V.                                             § CIVIL ACTION NO. 4:19-CV-00226
                                               §
HARRIS COUNTY, TEXAS, et al.,                  §
             Defendants.                       §


                                        ADVISORY


       INTERESTED NON-PARTY HARRIS COUNTY DISTRICT ATTORNEY KIM
OGG provides the following advisory.
       On June 29, 2020, this Court directed the Harris County Sheriff to “create an updated
list of all felony pretrial detainees facially eligible for release who have not yet received an
individualized hearing, and send the list to all parties and interested nonparties.” See Docket
Entry No. 198.
       The Court further directed the Harris County District Attorney’s Office (“HCDAO”),
upon receipt of the Sheriff’s updated list, to “review the list and respond with the names of
any detainees for whom they have objections to release” within 48 hours of receipt. Id.
       On June 30, 2020, at 10:45 a.m., the Sheriff transmitted to the HCDAO a list of 555
inmates to be considered for unopposed release from the Harris County Jail on personal bond.
The Sheriff advised that 138 of the inmates on the list had already been released.
       Nine hours later, at 7:43 p.m., Assistant District Attorney JoAnne Musick circulated
the HCDAO’s assessment of the Sheriff’s list to the parties, including a spreadsheet
identifying the detainees for whom the HCDAO has objections to release. See Exhibit A
(Musick email).


                                               1
    Case 4:19-cv-00226 Document 201 Filed on 07/02/20 in TXSD Page 2 of 3




       Attached as Exhibit B are summaries of the data. Notable observations:

•      The Sheriff’s list does not include all cases pending for each detainee listed. There are
       many defendants who have multiple pending cases – including new offenses
       committed while on bond for previous offenses – not reflected in the list. On its face,
       the Sheriff’s list may leave the inaccurate impression that some defendants are being
       held in the Harris County Jail solely for a single offense.

       As noted in the summaries, the HCDAO’s review “took a holistic approach to each
       defendant in the list, including all felony cases that each defendant has pending. These
       defendants have at least 440 additional open and pending felony cases which are not
       reflected on the HCSO list but were taken into account during our review.”

•      There are ten detainees who are continuing to be held in the Harris County Jail despite
       the HCDAO’s express and communicated non-opposition to detention. As noted in
       the summaries, these detainees “may be waiting on a treatment facility, such as
       defendant C.H. SPN 2950338; they may have had a hearing wherein the judge
       continued monetary bail or otherwise denied release; or they may have a hold or some
       other legal impediment to their release.”

•      There are 427 detainees on the Sheriff’s list for whom the HCDAO has objected to
       releasing. 181 of the detainees have independent holds foreclosing release, even if
       personal bonds are granted. 99 detainees have prior convictions for violence. 96
       inmates are currently charged with violent offenses. 221 detainees, after a careful
       review by the prosecutors assigned to their cases, have been determined to have unique
       circumstances that call for judicial bail review rather than summary release on personal
       bond.1




1
       Note that these numbers are not mutually exclusive reasons for the HCDAO’s objections
to personal bond. For example, some detainees have holds and prior convictions for violent
offenses; some detainees have current charges and past convictions for violent offenses.


                                               2
     Case 4:19-cv-00226 Document 201 Filed on 07/02/20 in TXSD Page 3 of 3




       The HCDAO has expeditiously completed the Court’s assignment and will continue
to evaluate the eligibility of new detainees for agreed personal bonds. The HCDAO will also
continue to work with the state district court judges and defense attorneys to appear, so long
as noticed, at every bail hearing scheduled by the District Courts.
                                                   Respectfully submitted,
                                                   Scott A. Durfee
                                                   SCOTT A. DURFEE
                                                   State Bar No. 06277550
                                                   Assistant District Attorney
                                                   500 Jefferson, Sixth Floor
                                                   Houston, Texas 77002
                                                   (713) 755-5816 (telephone)
                                                   (713) 368-9275 (facsimile)


                              CERTIFICATE OF SERVICE

       I hereby certify that on this 2nd day of July, 2020, a true and correct copy of the
foregoing pleading was delivered by electronic notice to counsel for the parties.


                                                   Scott A. Durfee
                                                   Scott A. Durfee




                                              3
